Citation Nr: 1204179	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder of the feet (dermatophytosis, tinea pedis).

2.  Entitlement to service connection for a skin disorder of the feet (dermatophytosis, tinea pedis).
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to service connection for a skin disorder of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1986 Board decision denied the claim of entitlement to service connection for a skin disorder of the feet, classified as dermatophytosis and tinea pedis.  The Veteran did not file an appeal to that decision and it is final. 

2.  Evidence pertaining to the Veteran's skin disorder of the feet received since the March 1986 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The Board's March 1986 decision that denied the claim of service connection for a skin disorder of the feet, classified as dermatophytosis and tinea pedis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the March 1986 Board decision is new and material, and the Veteran's claim for service connection for a skin disorder of the feet (dermatophytosis and tinea pedis) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 20101); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Service Connection for a Skin Disorder of the Feet, Classified as Dermatophytosis and Tinea Pedis 

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In a March 1986 decision, the Board denied the Veteran's claim of entitlement to service connection for a skin disorder of the feet.  At the time of the March 1986 Board denial, it was determined that service connection for a skin disorder of the feet was not warranted because there was no evidence of a skin disorder during service that continued with chronic residuals to present time.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

In this instance, since the Board's March 1986 decision denied the claim on the basis that the evidence did not show a skin disorder of the feet existed during service and there was no evidence a chronic disability resulted from service, the Board finds that new and material evidence would consist of medical evidence demonstrating a chronic disability. 

Additional evidence received since the March 1986 Board decision consists of numerous VA outpatient records documenting the post-service treatment and evaluation of the Veteran's feet.  Additionally, the Veteran has testified at a RO hearing in April 2006, at which he testified that his feet were treated in service, and that the skin fell off his feet after he was discharged from service.  Furthermore, the Veteran was afforded a VA examination in May 2002 during which he was diagnosed with dermatophytosis and chronic fungal infection of the feet.  See May 2002 VA examination.

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a skin disorder of the feet.  38 C.F.R. § 3.156(a).  The Board determines that the claim of service connection for a skin disorder of the feet is reopened.  The Board has reopened the claim of service connection for a skin disorder of the feet, and is remanding the claim, as will be discussed subsequently.  The Board has not taken any adverse action on the claim, and any deficiencies regarding duties to notify and to assist the Veteran that may exist in this case are not prejudicial to the Veteran at this time. 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder of the feet; to this extent, the appeal is granted.


REMAND

The claim of service connection for a skin disorder of the feet has been reopened.  In light of the evidence presented, additional clinical information is necessary. 

VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Importantly, the Board notes that the Veteran was diagnosed with dermatophytosis of the feet during a September 1972 VA examination, approximately seven months after discharge from service.  To date, however, no medical opinion has been obtained to determine if the Veteran's current skin disorders of the feet are causally or etiologically related to service.  A remand is necessary to afford the Veteran a VA examination.

All updated VA records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Veteran a VA examination for skin disorders of the feet.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current diagnoses should be noted.

After the claims file is reviewed, for each diagnosed disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current skin disorder of the foot is causally or etiologically due to service, including his time served in Vietnam OR is proximately due to or aggravated by his service-connected diabetes mellitus, type 2, peripheral neuropathy of the bilateral lower extremities, or bilateral callosities of the feet.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology and must also comment on the VA examination of September 1972 (less than one year after the Veteran's discharge from service) during which he was diagnosed with dermatophytosis.  Additionally, comment on the Veteran's explanation of how he was treated in service for an abrasion which was actually an open wound that was caused by the sloughing away of skin on his feet.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if appropriate.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


